Citation Nr: 0918208	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  00-21 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
bilateral shoulder disability.  

2.  Entitlement to service connection for a bilateral 
shoulder disability.  

(The issues of whether a June 11, 1987 decision of the Board 
of Veterans' Appeals (Board), which denied entitlement to 
service connection for residuals of neck or bilateral 
shoulder injuries, should be revised or reversed on the basis 
of clear and unmistakable error (CUE), and entitlement to an 
effective date earlier than October 9, 2001 for the grant of 
service connection for weakness of the left upper extremity, 
the grant of service connection for weakness of the right 
upper extremity, the grant of service connection for scar, 
donor site, left posterior iliac crest, the grant of service 
connection for scar, donor site, right posterior iliac crest, 
the grant of service connection for tinnitus, the grant of 
service connection for numbness of the scalp, the grant of 
service connection for a neck scar, the grant of service 
connection for hypertension, grant of service connection for 
left ear hearing loss, and the grant of a combined 90 percent 
evaluation, are addressed in separate Board decisions.)
REPRESENTATION

Appellant represented by:	Charles E. Stalnaker, J.D.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1955 to 
September 1957, with subsequent service in the United States 
Coast Guard Reserve, to a include period of active duty for 
training (ACDUTRA) from August 11 to August 22, 1980.  

This appeal to Board arises from a December 1998 rating 
decision in which the RO found that new and material evidence 
had not been submitted sufficient to reopen a claim for 
service connection for residuals of neck and bilateral 
shoulder injuries and a back condition.  In November 1999, 
the Veteran filed a notice of disagreement (NOD).  In an 
August 2000 statement of the case (SOC), the RO found that 
new and material evidence had been submitted sufficient to 
reopen the claim for service connection for residual cervical 
and bilateral shoulder injuries, but denied the claim for 
service connection.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in October 2000.  

In August 2001, the Board remanded the matter of whether new 
and material evidence had been submitted sufficient to reopen 
a claim for service connection for a cervical and shoulder 
disability, for further development.  In a January 2003 
rating decision, the RO granted service connection for 
degenerative joint disease of the cervical spine with 
radiculopathy, representing a full grant of that benefit 
sought.  In the same rating decision, the RO denied service 
connection for degenerative arthritis of the shoulders.  

In May 2001, the Veteran testified before Veterans Law Judge 
Brown, in Washington DC (Central Office (CO) hearing).  In 
July 2006, the Veteran testified before a Decision Review 
Officer (DRO) via teleconference (DRO hearing).  In January 
2009, the Veteran testified before Veterans Law Judge 
Braeuer, sitting at the RO (Travel Board hearing).  A 
transcript of each of these hearings is of record.  
 
On the date of the January 2009 hearing, the Veteran 
submitted copies of medical and service department records, 
along with a waiver of his right to have this evidence 
initially considered by the RO.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2008).

The Board notes that the claims file reflects that the 
Veteran was previously represented by Disabled American 
Veterans.  In November 2006, the Veteran filed a VA Form 21-
22a, Appointment of Individual as Claimant's Representative, 
appointing David L. Huffman as his representative.  On the 
date of the January 2009 hearing, David L. Huffman revoked 
his representation of the Veteran.  On the same date, the 
Veteran filed a new VA Form 21-22a, naming Charles E. 
Stalnaker as his representative.  The Board recognizes the 
change in representation.

As noted above, in the August 2000 SOC and January 2003 
rating decision, the RO addressed the claim for service 
connection for a shoulder disability on the merits.  However, 
regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the claim for service connection.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received-and, in view 
of the Board's favorable decision on the request to reopen-
the Board has characterized the appeal as encompassing the 
two matters set forth on the title page.  

In so doing, the Board has considered the recent decision of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008).  In that decision, the Federal Circuit held that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 
1996).  In this case, as will be discussed below, at the time 
of the prior final denial, there was evidence of complaints 
regarding and treatment for shoulder pain which the Veteran 
related to an August 1980 motor vehicle accident.  As there 
were findings of and treatment for shoulder pain which the 
Veteran reported since his August 1980 motor vehicle accident 
at the time of the prior final denial, his continued findings 
of and treatment for shoulder pain, which he attributes to 
the same motor vehicle accident, since the date of that 
denial cannot constitute a different disease or injury.  

The Board's decision reopening the claim for service 
connection for a bilateral shoulder disability is set forth 
below.  The matter of service connection for a bilateral 
shoulder disability on the merits is addressed in the remand 
following the order.  This matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran when further action, on his part, 
is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim decided herein have been accomplished.  

2.  In a July 1992 decision, the RO denied the Veteran's 
claim for service connection for residuals of bilateral 
shoulder injuries.  Although the RO notified the Veteran of 
this disallowance and his appellate rights, he did not 
initiate an appeal.

3.  Evidence associated with the claims file since the July 
1992 denial is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The July 1992 RO denial of the claim for service 
connection for residuals of bilateral shoulder injuries is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence regarding the bilateral shoulder disability, 
received since the RO's July 1992 denial, is new and 
material, the criteria for reopening the claim for service 
connection for a bilateral shoulder disability are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the request to 
reopen the claim for service connection for a bilateral 
shoulder disability, the Board finds that all notification 
and development actions needed to fairly adjudicate this 
aspect of the appeal have been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's 
Reserve service, the applicable laws and regulations permit 
service connection only for disability resulting from disease 
or injury incurred or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 
C.F.R. § 3.6.

In September 1981, the Veteran filed his initial claim for 
service connection for neck and shoulder injuries.  A 
February 1982 rating decision denied service connection for 
shoulder injuries on the basis that, although records 
revealed that he was treated for neck and left shoulder 
injuries in service, these were apparently acute and 
transitory and responded to treatment.  In a December 1982 
confirmed rating decision, the RO continued to deny service 
connection for a neck condition.  The Veteran perfected an 
appeal of this confirmed rating decision, and, in a June 1987 
decision, the Board denied service connection for residuals 
of bilateral shoulder injuries.  In the June 1987 decision, 
the Board found that it was not shown that chronic bilateral 
shoulder pathology was present during service or while the 
Veteran was performing ACDUTRA, and, while the Veteran was 
involved in an automobile accident while performing ACDUTRA 
in August 1980, any bilateral shoulder injury sustained at 
that time resolved without objectively demonstrable residual 
disability.  

The Veteran requested reopening of his claim for service 
connection for residuals of bilateral shoulder injuries in 
August 1988.  In a March 1989 confirmed rating decision, the 
RO found that new and material evidence had not been 
submitted sufficient to reopen the claim for service 
connection.  The Veteran filed a NOD in April 1989.  The RO 
issued a SOC in June 1989.  Although the RO characterized the 
issue as "Service connection for back condition - 
reconsideration" the RO also stated that service connection 
for a back disability was previously disallowed, and that 
disallowance was upheld by the Board in a June 1987 decision, 
adding that the only question to be considered was whether 
new and material evidence had been furnished which would 
warrant a change in the prior decision.  As such, despite the 
characterization of the issue, the SOC clearly referred to 
the previous denial of service connection for residual 
bilateral shoulder injuries.  Although notified of the SOC, 
and the applicable time period for filing a substantive 
appeal via an enclosed VA Form 9, in a letter dated later 
that month, the Veteran did not file a substantive appeal in 
response to the SOC.  

In correspondence received in April 1991, the Veteran 
asserted that he had not received a response to his April 
1989 NOD, and, although informed by the RO in May 1991 that 
an SOC was mailed to him, in correspondence received in 
February 1992, the Veteran argued that he never received a 
copy of the SOC.  Despite his assertions, a review of the 
notice reflects that it was sent to his last known address 
and was not returned by the Postal Service.  There is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties." United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  The presumption of 
regularity is not absolute; it may be rebutted by the 
submission of "clear evidence to the contrary."  Statements 
made by the Veteran are not the type of clear evidence to the 
contrary which would be sufficient to rebut the presumption 
of regularity.  Jones v. West, 12 Vet. App. 98 (1999), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Brown, 2 Vet. App. 62, 64 (1992).  The presumption of 
regularity in this case is not rebutted, because the only 
evidence to the contrary is the Veteran's statement that he 
did not receive the June 1989 SOC.  

In response to the Veteran's correspondence, in a May 1992 
letter, the RO informed the Veteran that he would need to 
submit new and material evidence in order to reopen his 
claim.  In July 1992, the RO informed the Veteran that, as a 
result of his failure to provide requested evidence, it was 
necessary to deny his claim for service connection.  Although 
notified of the disallowance and of his appellate rights, the 
Veteran did not initiate an appeal.  

The pertinent evidence of record at the time of the July 1992 
denial included the Veteran's service treatment records.  
These records include an accident report which reflects that 
the Veteran was involved in a motor vehicle accident on 
August 13, 1980, in which he received an injury to the 
shoulders.  On August 22, 1980, the Veteran presented with 
complaints of neck pain shooting into the shoulders.  
Examination of the shoulders was normal on August 25, 1980.  
Examination of the shoulders was noncontributory in October 
1981.  

Also associated with the claims file at the time of the July 
1992 denial were records of VA treatment, which reflect that 
the Veteran complained of pain in the shoulders.  Examination 
of the shoulders was normal in September 1980 and September 
1981.  In February 1982, the Veteran complained of pain from 
the right shoulder down his right back to the waist.  The 
diagnosis was right shoulder strain, questionable rotator 
cuff strain.  X-ray of the right shoulder was reportedly 
negative.  In March 1982, the Veteran presented with 
complaints of pain from the neck to waist following a fight 
with a prisoner during his employment as a police officer.  
The assessment was muscular strain.  A May 1982 letter from 
Dr. Elllstein at the Northport VA Medical Center (VAMC) 
indicates that the Veteran complained of bilateral shoulder 
pain, for which he had not had any relief.   

The Veteran was afforded a VA examination in December 1981.  
He reported injuring his shoulders in the August 1980 
accident.  There was some voluntary restriction of motion on 
examination of the shoulders.  The pertinent diagnosis was no 
objective physical orthopedic signs of shoulders.  

The Veteran was again evaluated during VA examinations in 
November 1982.  He complained of severe shoulder pain.  The 
pertinent diagnosis was no orthopedic condition found in the 
shoulders.  

Records of hospitalization at Bayley Seton Hospital, from 
March to April 1983, reflect the Veteran's complaints of pain 
in the cervical spine, radiating to the shoulders.  While 
there was a finding of right shoulder pain with decreased 
range of motion in March 1983, there was no diagnosis in 
regard to the shoulders on discharge.  Rather, the diagnoses 
were ligamentous sprain, cervical spine, atlanto-axial 
instability, cervical radiculopathy, chronic lumbosacral 
strain, and left ear tinnitus.  

During a June 1983 hearing in conjunction with the Veteran's 
Physical Evaluation Board, a physician from Bayley Seton 
Hospital commented that the Veteran had pain in the cervical 
spine with radiation to the shoulders since the August 1980 
accident.  

An October 1983 letter from a private physician, Dr. Russo, 
reflects that the Veteran had a history of the August 1980 
accident, and while performing police duties, was bit and 
choked by a prisoner in November 1980 and was involved in a 
fight with a prisoner in March 1982, resulting in pain from 
the neck to the waist.  Dr. Russo opined that the Veteran 
sustained a sprain of the neck in August 1980, with an 
additional neck injury while on active police duty in 
November 1980 and March 1982.  The pertinent findings were 
residuals of cervical sprain and atlanto-axial instability.  

A November 1983 record of VA treatment reflects a finding of 
myofascial pain syndrome, right shoulder.  

The Veteran testified during a Travel Board hearing in 
October 1984.  In regard to being asked to clarify his 
reports of pain in the shoulder, the Veteran responded that 
he could feel pain radiating from his neck through the 
shoulder.  He reported that the injury sustained while 
performing police duties was to his lower back, not his neck 
and shoulder.  

On VA examination in April 1985 the Veteran complained of 
pain radiating from his neck into both shoulders.  The 
pertinent diagnosis following orthopedic examination was that 
there was no orthopedic condition found in the shoulders.  
Neurological examination was also negative.  

Although the RO's July 1992 letter informed the Veteran of 
the denial of his claim, the Veteran did not initiate an 
appeal; hence, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

The Veteran sought to reopen his claim for service connection 
for neck and left shoulder injuries in February 1994.  In a 
May 1994 letter, the RO informed him that his claim for 
service connection for neck and shoulder injuries was 
previously denied and that no action would be taken on his 
claim until new and material evidence was submitted.  In 
December 1997, the Veteran again filed a request to reopen 
his claim for service connection.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

Regarding petitions to reopen received prior to August 29, 
2001, as in this case, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(2001).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the July 
1992 RO denial.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence associated with the claims file since July 1992 
includes medical evidence reflecting ongoing complaints 
regarding the shoulders.  Records of treatment from the 
Huntington Hospital, dated in February 1988, reflect that the 
Veteran presented with complaints of pain in the left 
shoulder following a motor vehicle accident.  There was some 
tenderness and decreased range of motion in the left 
shoulder.  X-ray revealed mild degenerative changes present 
at the left acromioclavicular joint.  A July 1994 X-ray of 
the right shoulder from Penn State revealed mild 
osteoarthritis of the acromioclavicular joint.  

Records of VA treatment reflect that a July 1997 X-ray of the 
bilateral shoulders revealed degenerative changes.  Records 
of VA treatment from January 2000 to April 2002 reflect that 
the Veteran received kinesiotherapy hydrotherapy for a 
diagnosis of shoulder pain.  

Records of medical treatment from the New York Police 
Department reflect that the Veteran was out sick for four 
days in November 1975 due to a sprained shoulder.  He 
presented in March 1982 with complaints regarding the right 
shoulder, stating that he had exacerbation of a right 
shoulder pain reportedly sustained in an August 1980 motor 
vehicle accident.  A March 1982 record reflects that the 
Veteran was placed on limited capacity due to right shoulder 
sprain. 

The Veteran was afforded VA examinations to evaluate his 
claimed disabilities in October 2002.  Following examination, 
on October 11, 2002, the examiner opined that, in regard to 
the Veteran's shoulders, the diagnosis was secondary to the 
cervical spine, with current evidence of radiculopathy.  X-
ray of the bilateral shoulders revealed moderate bilateral 
acromioclavicular joint degenerative change with associated 
spurring.  On VA examination on October 16, 2002, the 
examiner commented that there was no bilateral shoulder 
condition present; rather, his shoulder symptoms were related 
to his cervical spine condition.  

In a December 2002 addendum, the physician who examined the 
Veteran on October 11, 2002 commented that, in regard to the 
radiographic findings of moderate bilateral acromioclavicular 
joint degenerative changes with associated spurring, it was 
as likely as not that this was not related to the cervical 
spine injury sustained in the military.  Rather, she 
reiterated that the shoulder symptoms were secondary to 
radicular changes from the cervical spine injury.  

In a January 2003 addendum, the physician who examined the 
Veteran on October 16, 2002 opined that the Veteran's 
bilateral shoulder pain was not secondary to trauma, and 
that, while there were degenerative changes, these were not 
related to old trauma.  He opined that the shoulder pain 
which the Veteran was experiencing was not actually from 
shoulder pathology, but was from radiated cervical 
radiculopathy.  He added that, while there was evidence of 
degenerative joint arthritis in the shoulders on X-ray, this 
was not causing his symptoms, and was also not related to old 
trauma.  

The physician who examined the Veteran on October 16, 2002 
provided an additional addendum in February 2003, in which he 
stated that the muscle weakness of the shoulders and upper 
extremities was completely related to the cervical 
radiculopathy of the cervical spine.  

The evidence associated with the claims file since the prior 
final denial includes medical evidence reflecting diagnoses 
of degenerative changes in the shoulders, verified by X-ray.  
This diagnosis is clearly new, in that it is not redundant of 
other evidence considered in the prior denial.  Moreover, the 
evidence is material to the issue under consideration, as it 
includes a diagnosis which was not present at the time of the 
prior final denial.  In addition, the opinions of the 
physicians who examined the Veteran in October 2002, while 
indicating that he does not have a bilateral shoulder 
disability other than symptoms regarding cervical 
radiculopathy, provide additional evidence in regard to a 
current bilateral shoulder disability.  These reports of VA 
examinations, and subsequent addendums, were also not of 
record at the time of the prior denial.  Therefore, the 
foregoing evidence is not cumulative and it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  Thus the 
claim is reopened.


ORDER

New and material evidence to reopen the claim for service 
connection for a bilateral shoulder disability has been 
received.


REMAND


The Board finds that further RO action on the claim for 
service connection for a bilateral shoulder disability, on 
the merits, is warranted.  

The record reflects that there are outstanding VA medical 
records which are potentially pertinent to the claim for 
service connection, on the merits.  

As discussed above, records of VA treatment from January 2000 
to April 2002 reflect that the Veteran received 
kineseotherapy hydrotherapy for shoulder pain.  On VA 
examination on October 29, 2002, the Veteran complained of 
chronic neck pain, radiating into both shoulders, left 
greater than right.  The examiner opined that the Veteran's 
entire cervical spine problem was related to his initial 
injury in 1980.  He noted that the Veteran continued to take 
medication for neck pain and underwent physical therapy at 
the Lebanon VA Medical Center (VAMC) for his injury.  During 
the July 2006 DRO hearing, the Veteran stated that there had 
not been a break in his treatment for neck and bilateral 
shoulder injuries for a period of years, and he was still 
being treated for these injuries.  In a November 2006 
statement, the Veteran's attorney reported that the Veteran 
had received treatment at the Northport VAMC.  

The most recent records of treatment from the Lebanon VAMC 
currently associated with the claim file are from May 2002, 
while the most recent records of treatment from the Northport 
VAMC are from June 1984.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of 
the evidence of more recent VA treatment potentially 
pertinent to the claim for service connection for a bilateral 
shoulder disability, the RO must obtain the outstanding VA 
medical records, following the procedures prescribed in 
38 C.F.R. § 3.159 as regards requesting records from Federal 
facilities.    

The Board also finds that further notification action in 
connection with the claim for service connection for a 
bilateral shoulder disability is warranted.  While a March 
2008 VCAA letter advised the Veteran of the information and 
evidence necessary to reopen his previously denied claim for 
service connection for a bilateral shoulder disability, the 
Veteran has not been furnished a VCAA letter which addresses 
the claim for service connection for a bilateral shoulder 
disability, on the merits.  To ensure that all due process 
requirements are met, while the matter is no remand, the RO 
should, through VCAA-compliant notice, give the Veteran 
another opportunity to present additional information and 
evidence pertinent to the claim for service connection for a 
bilateral shoulder disability, notifying him that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The letter should inform the 
Veteran of the information and evidence necessary to 
substantiate the claim for service connection for a bilateral 
shoulder disability, on the merits.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the Veteran to undergo 
additional examination, if warranted) prior to adjudicating 
the claim for service connection for a bilateral shoulder 
disability.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the 
shoulders from the Lebanon VAMC (since 
May 2002), and the Northport VAMC (since 
June 1984).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should furnish to the Veteran 
a VCAA-compliant notice letter regarding 
the claim for service connection for a 
bilateral shoulder disability.  This 
letter must advise the Veteran of the 
information and evidence necessary to 
substantiate his claim for service 
connection.  

The RO should request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a bilateral 
shoulder disability, on the merits, in 
light of all pertinent evidence and legal 
authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
	RENEE M. PELLETIER	DEREK R. BROWN
	Veterans Law Judge, 	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals




		
WAYNE M. BRAEUER 
                                                     Veterans 
Law Judge
                                               Board of 
Veterans' Appeals




 Department of Veterans Affairs


